Citation Nr: 1204827	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Nephew


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to April 1962.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder, to include as secondary to service-connected hearing loss and tinnitus.  This issue is referred for any appropriate action.


FINDING OF FACT

Although the Veteran received treatment in service after wrenching muscles in his back, arthritis of the back was not manifest to any degree within one year after discharge from service, and any currently diagnosed back disability is not attributable to any event, injury, or disease during service.
 

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated January 2008 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim for a back disability on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran requested that VA obtain private treatment records on his behalf from Bergan Mercy Hospital.  In April 2008, the records custodian notified VA that Bergan Mercy Medical Center had no records pertaining to the Veteran.  The Veteran was advised of this information in the February 2010 statement of the case.  However, Social Security Administration records obtained in connection with the current claim contained records from Bergan Mercy Hospital.  These records were reviewed and associated with the claims file.  

The Veteran was afforded a VA examination in conjunction with his service connection claim.  This examination and its addenda evaluated the Veteran's back disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contended in March 2008 and at his June 2011 hearing before the Board that his currently diagnosed back disability is related to service and in particular, to injuring his back while attempting to prevent an artillery shell from falling on the ground.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in July 1958 prior to entering service.  The clinical evaluation was normal and no back abnormalities were found.  The Veteran received treatment at sick call in December 1960 after wrenching muscles in his back.  The Veteran was prescribed medication, bed rest, and heat.  The Veteran returned to sick call in October 1961 with a report of right-sided pain at T-12.  The Veteran's range of motion and reflexes were normal.  The examiner prescribed medication, heat, and exercises.  The Veteran was afforded a clinical evaluation and physical examination in April 1962 prior to discharge from service.  The clinical evaluation was essentially normal and no back abnormalities were found.

Associated with the claims file are private treatment records from Bergan Mercy Hospital dated June and July 1967.  A review of these records shows that the Veteran sustained a work-related back injury when a co-worker let go of a cog they were both holding.  The Veteran subsequently underwent a hemilaminectomy.      

The Veteran sustained another work-related back injury in September 1980 while lifting a five-gallon drum of fluid.  The Veteran's past medical history was significant for excision of an acute disc herniation at L5-S1 in January 1972.  Diagnostic testing performed at Jennie Edmundson Memorial Hospital following the September 1980 incident was compatible with radicular compression involving the right S1 nerve root.  The diagnosis was herniated lumbar disc L5-S1 interspace, right, due to trauma sustained at work on September 4, 1980.  A herniated lumbar disc by previous surgery at L5-S1 interspace on the left was also diagnosed.  The Veteran was readmitted to Jennie Edmundson Memorial Hospital in June 1981 and underwent excision of residual disc tissue on the left at L5-S1 and neurolysis of the S1 nerve root.  The discharge diagnosis was herniated lumbar disc at L5-S1 interspace, left, and radiculitis at S1, left, due to scarring.

An operative report from Bergan Memorial Hospital dated December 1982 indicated that the Veteran had mechanical instability of the lumbar spine as a result of multiple lumbar laminectomies.  Spinal fusion surgery was performed at that time.

In a September 1993 psychiatric hospitalization note, the Veteran's past medical history was significant for five back operations with discectomy and a spinal fusion following a tractor accident.  The Veteran was awarded Social Security disability benefits for major depression, effective March 1, 1994.    

The Veteran was treated at the Nebraska Methodist Hospital neurosurgery clinic in April 2004 for low back and bilateral lower extremity pain.  According to the Veteran, onset of these symptoms occurred in September 2002 after he moved horse equipment.  The Veteran stated that he had a previous fusion surgery and did "great" for the past 22 years.  The diagnosis was spinal stenosis.  The Veteran subsequently underwent a "redo" of the left L1-L3 decompressive laminectomy and microdissection.  The Veteran underwent another surgical procedure that same month to repair a pseudomeningocele.   

In a November 2007 VA psychiatric treatment note, the Veteran stated that he sustained a back injury in 1965 after a tractor tipped over.  The Veteran also reported undergoing seven spinal surgeries, including spinal fusion, since this incident.    

The Veteran was afforded a VA spine examination in December 2009.  According to the Veteran, he injured his back in 1960 after trying to prevent an artillery shell from dropping.  The examiner performed a physical examination and x-rays of the lumbar spine showed degenerative arthritis.  The impression was degenerative arthritis of the lumbar spine.  In the examiner's opinion, the Veteran's current back disability was "less likely than not" related to his military service or any incident therein, to include wrenching his back.  The examiner acknowledged that the Veteran wrenched his back in service and was treated with Robaxin and bed rest.  However, the examiner noted that the Veteran's back problems "really did not begin until after his work injuries began."  In an addendum, the examiner revised the diagnosis to be lumbar degenerative joint disease with scoliosis, status-post laminectomy with scar.  The examiner's opinion regarding the etiology of this disability and its relationship to service remained unchanged.  

In a November 2010 VA psychological assessment, the Veteran reported having seven spinal surgeries since being injured in service while unloading large artillery shells.  The psychologist noted, however, that the Veteran's records reflected that his back surgeries were the result of a tractor rollover accident in 1965.

Also included in the claims file are several VA treatment records from medical facilities in Omaha, Nebraska and Atlanta, Georgia.  The records confirm the Veteran's currently diagnosed back disability, but provide no information about the etiology of the back disability or its relationship to service, if any.

The Veteran testified before the Board in June 2011.  Specifically, he indicated that he injured his back in service in July 1959 while moving artillery shells.  The Veteran reported flare-ups of his back disability after discharge from service when he worked in a print shop lifting heavy buckets and cogs.  The Veteran also expressed the opinion that he had a blown disc in service and that his discs were herniated prior to the subsequent 1967 injury.  The Veteran described his back pain as "off and on" since 1959.  He denied any additional back injury since 1967, but acknowledged having several back surgeries since that time.  The record was left open for a period of 30 days to afford the Veteran the opportunity to obtain lay statements and/or additional private records in support of his claim.  The Veteran submitted no additional evidence following the conclusion of the hearing.   

The preponderance of the evidence is against the claim of service connection for a back disability.  Although the Veteran was treated in service for back problems on two occasions, the Veteran's April 1962 separation examination was completely negative for any back abnormalities and there was no evidence of arthritis within one year after discharge from service.  Rather, the first diagnosis of a back disability is dated 1967, approximately five years after service.  Records generated contemporaneously to this treatment revealed that the Veteran initially sustained a back injury in 1965 after a tractor rollover accident.  Here, the lapse of several years between discharge from active service and onset of the Veteran's back disability is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, although the Veteran has a currently diagnosed back disability, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service.  Rather, a VA examiner in December 2009 determined that the Veteran's current back disability was "less likely than not" related to his period of active service or any incident therein, to include wrenching his back.  The examiner acknowledged that the Veteran wrenched his back in service and was treated with Robaxin and bed rest.  However, the examiner noted that the Veteran's back problems "really did not begin until after his work injuries began."  The Board finds the December 2009 examination report to be highly probative evidence on the issue of service connection because the examiner provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran.  The examiner also reviewed the claims file, including pertinent medical history from the Veteran, before reaching these conclusions.  Furthermore, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed back disability originated in service or was the result of an injury or disease that was incurred in service.

The Veteran has submitted statements and provided hearing testimony in support of the current claim in which he attributed the currently diagnosed back disability to his period of active service.  The Veteran also expressed the opinion that he had a "blown disc" in service and that his discs were herniated prior to the 1967 work injury.  The Veteran is capable of observing symptoms related to his back disability.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  But, his statements are not competent evidence to diagnose a back disability or offer an opinion as to the cause of the disability, and its relationship to service.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

In addition, the Board finds that the competent medical evidence of record outweighs the Veteran's contentions that he had back problems since his inservice injury.  Instead, the Board finds the information contained in the Veteran's service treatment records regarding the absence of a back disability at the time of separation from service to be highly probative evidence since the service treatment records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination of the Veteran.  The Veteran also raised no complaints about a back disability upon separation from service.  Subsequent to service, the Veteran underwent surgery due to a work-related accident in 1967.  A history of the inservice injury or symptoms related thereto were not reported.  In 1980, the Veteran underwent surgery due to a work-related accident.  A history of previous back surgeries and injuries were provided; however, the inservice injury or symptoms related thereto were not reported.  Moreover, the Veteran stated in an April 2004 neurosurgery clinic note that the onset of his back symptoms occurred in September 2002 after he moved horse equipment.  The Veteran further stated that he had a previous fusion surgery and did "great" for the past 22 years.  He also described his back symptoms as "off and on" during the June 2011 hearing.  Therefore, the Veteran's statements concerning onset and etiology of his back disability in service are inconsistent with his other statements and the objective evidence of record and therefore are outweighed by the Veteran's service treatment records, which showed no evidence of a back disability on separation from service, and the post-service treatment records, which attributed the Veteran's back disability to a post service tractor accident and/or work-related injuries.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of inconsistent statements, consistency with other evidence).  

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In that situation-i.e., when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology is required to support the claim.

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was treated in service for wrenching his back and complaints of such were "noted" in the service treatment records.  However, the April 1962 separation examination report was negative for any back abnormalities and there was no evidence of arthritis within one year after discharge from service.  The first evidence of post-service treatment was 1967, approximately five years after service following a 1965 tractor rollover accident.  There is otherwise a lack of chronicity and continuity of care until several years after discharge from service.  To the extent that the Veteran reports a continuity of back pain since service, the Board points out that pain is not a disability for which compensation is awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  In light of the December 2009 VA medical opinion which did not find a link between a current back disability and service, even taking into account the Veteran's reports of continuous symptoms following service, the Board finds that the Veteran's statements as to continuity of symptomatology are outweighed by the more probative medical evidence discussed above.  
  
As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a currently diagnosed back disability, but the preponderance of the evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  The December 2009 VA examiner, in particular, did not link the current back disability to active service or the reported continuing symptoms.  Rather, the back disability was attributed to a post-service tractor rollover accident, subsequent work-related lifting injuries, and the cumulative effects of several back surgeries.  Accordingly, service connection for a back disability is not warranted. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


ORDER

Service connection for a back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


